﻿Let me first extend to Mr, Dante Caput the congratulations of the Ethiopian delegation, as well as my own, on his election as President of the General Assembly at its forty-third session . My delegation is confident that under his wise and skilful guidance this session will reach a successful conclusion. In this regard I should like to assure him of the full co-operation of my delegation as he discharges his heavy responsibilities.
May I also take this opportunity to express our gratitude ш his predecessor. Comrade Peter Florin, who presided over the last session of the General Assembly with admirable skill.
I should like at this juncture to pay a tribute to the Secretary-General, Mr. Javier Pérez dc Cuellar, for the exemplary dedication and competence with which he has always discharged the heavy responsibilities entrusted to him. In reaffirming to him the deep appreciation of my Government, already expressed on a number of occasions over the last few years, I wish him ever greater success in his future endeavours.
Few are those who deny that nations are becoming increasingly interdependent. There has probably been no period since the dawn of human civilization when various societies have lived in complete isolation from each other. The growth of human progress itself would have been inconceivable without close contacts and the exchange of ideas among different societies. Ours has especially become a period in history when the various challenges facing humanity can hardly be tackled outside the context of interdependence. Ours has, indeed, become a time when the imperatives of survival dictate that we all take seriously the fact that not only are we interdependent but also that we share common destiny.
Perhaps no one denies this incontrovertible truth, but the lack of political will to bridge the huge gap between what is asserted on the plane of declarations and what is done in practice is a vivid demonstration of the fact that our actions are not commensurate with the immense challenges facing humanity as a whole. In this context two closely related challenges, among others, demand our concerted and co-ordinated action: the strengthening of peace and security on the one hand and the promotion of development and progress on the other.
This session of the General Assembly is being convened at a most propitious time from the point of view of the relaxation of international tension. There is no gainsaying that the period since the last session has been marked by a number of encouraging and positive developments on the international scene. The improvement in relations between the two major Powers and the increased level of mutual understanding between them accords fully with the yearning for peace that we have all been voicing for too long.
In this regard we view with satisfaction the Treaty concluded between the Soviet Union and the United States on the Elimination of their Intermediate-Range and Shorter-Range Missiles. Although only 3 per cent of the nuclear arsenals of the two major Powers are meant to be destroyed under the Treaty, the symbolic significance of the achievement can hardly be underestimated. In general we feel the Treaty represents a step forward in the area of nuclear disarmament.
Subsequent political developments likewise give us reason to view the international political scene with optimism. Among such developments is the acceptance by both Iran and Iraq of Security Council resolution 598 (1987). This constitutes a major achievement towards the restoration of peace in the area and the enhancement of international peace and security.
The Geneva Accords on Afghanistan, which came into force on 15 May 1988, are yet another step which has contributed towards the change to a better political climate than that which prevailed a year ago. The positive steps that have been taken so far towards the withdrawal of South African occupation forces from southern Angola and the efforts being made to facilitate implementation of Security Council resolution 435 (1978), on Namibia, are also welcome developments. However, given the chronic duplicity of the racist regime, we feel obliged to caution that the international community should follow the unfolding situation with the utmost vigilance.
We also draw satisfaction from the resumption of the inter-communal talks aimed at addressing the question of Cyprus. We are likewise optimistic regarding developments towards seeking a solution to the problem of the Western Sahara.
It is also pertinent to mention here the concerted efforts that are being deployed to restore peace in Kampuchea and the progress that has so far been made towards the restoration of peace in that region.
It is a source of great satisfaction to us that the United Nations, consistent with the provisions of the Charter of the Organization, has spearheaded the search for solutions to the various political problems that I have just referred to. While this is testimony to the continued relevance of the United Nations, ray delegation also finds it most appropriate to pay a tribute once again to the Secretary-General for his dedication and untiring efforts in the cause of international peace and security.
As we take note of the improved climate in international relations and the prevailing relaxation of tension, we are at the same time duty bound to make a realistic assessment of what has already been achieved and what remains to be done in the area of international peace and security. I should also add that whatever conclusions we arrive at must be firmly founded on an objective analysis of the state of affairs now prevailing in the world.
In this connection it will suffice to refer to the disappointing result of the third special session of the General Assembly devoted to disarmament. As is well known, the session closed without agreement being readied on a final document, although great efforts were exerted to arrive at a consensus. It is obvious, therefore, that we should redouble our efforts towards progress on a number of interrelated disarmament measures. A comprehensive nuclear test-ban treaty is a goal the achievement of which could go a long way in arresting the nuclear-arms race but which has so far eluded us, despite a near universal consensus on the issue. Other priority measures in the field of disarmament include steps to prevent the extension of the arms race into outer space, agreement on the prohibition of the use or threat of use of nuclear weapons and the speedy conclusion of a chemical-weapon convention.
I might also mention here the contribution that the creation of nuclear-weapon-free zones in different parts of the globe could make towards the ultimate goal of a nuclear-free world. In this context I wish to express our appreciation to the Government of the German Democratic Republic for organizing in June of this year an International Meeting on Nuclear-Weapon-Free Zones.
In any discussion of the subject of nuclear-weapon-free zones it is appropriate to refer to the initiative that the peoples of Africa have taken to keep the continent free of nuclear weapons. It was 24 years ago that the Heads of State or Government of the Organization of African Unity adopted, at their summit conference in Cairo, a Declaration on the Denuclearization of Africa. This initiative represented one of the first regional attendees at the establishment of a nuclear-weapon-free zone. Since then, the General Assembly has adopted a series of resolutions calling upon nuclear-weapon States to respect the wishes of the peoples of Africa to protect the status of the continent as a nuclear-weapon-free area. 

However, it has now become clear that the African peoples’ commitment to free the region from the nuclear-arms race has been challenged by the reckless policy of the racist regime in Pretoria to acquire nuclear-weapons capability. In fact, it now appears from available evidence that South Africa has indeed achieved the capability to produce nuclear weapons.
The implications of this ominous development for international peace and security cannot be over-emphasized. Such capability, acquired by a regime that would have no scruples in using them, should be viewed with alarm by all who have genuine concern for the maintenance of international peace and security. There is, of course, little doubt that it would have been practically impossible for South Africa to achieve this capability without the support it has been able to get from those who, with characteristic myopia, regard South Africa as an indispensable partner.
As if this were not enough, the people of Africa are also being challenged by a new and grave development. In recent years it has become clear that some in the West have started to engage in activities that pose imminent danger to the African peoples and to the African ecosystem. I am referring here to the dumping of nuclear and industrial wastes in African countries by some Western transnational corporations.
The indignation of the African peoples at the callousness displayed by those who perpetrate this crime has been echoed by the Council of Ministers of the Organization of African Unity (OAU), meeting in its forty-eighth ordinary session in May of this year. My delegation deems it appropriate that the dumping of nuclear and industrial wastes in Africa has been inscribed as an item on the agenda of this session of the General Assembly. We are confident that the session will give serious attention to the matter and adopt decisions reflecting the gravity of the problem. 
Much as we are encouraged by the significant political achievements registered during the first half of 1988, we remain none the less concerned by the continued use or threat of use of force, under any pretext, against the sovereignty, territorial integrity and independence of small States.
No better example of this can be provided than the prevailing situation in Central America where, despite the various regional peace efforts and the decision of the International Court of Justice, Nicaragua still finds itself under constant threat to its independence, territorial integrity and sovereignty. Thus the international community's solidarity with the people of Nicaragua must be strengthened so that that country can be totally free of the covert and overt intervention to which it has been subjected for too long.
Similarly, there are a number of other issues relating to international peace and security, as well as to the rights of peoples and to justice for those facing egregious forms of discrimination that still cry out for solutions.
The problems posed by the evil ¡system of apartheid in South Africa clearly demonstrate how long indeed is the distance that the international community has yet to travel in laying the foundation for international relations based on justice and basic human decency. The noble goal of eradicating this abhorrent system continues to demand unremitting struggle. Apart from the call for comprehensive and mandatory sanctions against the racist regime, for the success of which the international community needs to deploy greater effort, final victory against it requires all those who stand for justice to continue to rally behind the struggle being waged by the people of South Africa. As in the past, Ethiopia will continue to provide concrete assistance to the people of South Africa until apartheid is dismantled and justice and democracy ace firmly established in South Africa. It is also appropriate to emphasize here that continued solidarity with the front-line States is part and parcel of the struggle against apartheid. In that context, we are all duty bound to render the fullest possible assistance to these countries to enable them to withstand the military intervention and economic pressure of the racist regime.
In the Middle East, the problem that emanates essentially from the denial to the Palestinian people of their rights as a people still awaits a just solution. I should like to take this opportunity to reaffirm Ethiopia's continued support for the convening of the International Peace Conference on the Middle East, with the participation of all parties concerned, including the Palestine Liberation Organization.
The situation in the Korean peninsula is one other problem that requires the attention of the international community. I believe we are all aware of the fact that the quest for reunification by the people of the peninsula is still frustrated by certain major impediments, Ethiopia fully supports the desire and efforts of the Korean people for national reunification without foreign intervention.
While the past year has witnessed a number of encouraging developments in the sphere of disarmament and the resolution of regional conflicts, it is regrettable that existing negative trends have persisted in other areas.
Far from showing improvement, the issues of development and progress that represent another challenge to the international community have instead become a cause for ever greater concern, both for their serious implications for international peace and security and for the immense human tragedy they entail.
The deteriorating economic and social conditions in developing countries, especially in the least developed among them, obviously require concerted action from the international community to be contained and reversed. Instead, what we have been witnessing is lack of sufficient political will on the part of many developed countries to create the necessary economic environment for developing countries to rehabilitate their economies.
It has now become clearer than ever before that the serious difficulties facing the developing world emanate mainly from the external economic situation, over which they have very little control. The policies pursued by some developed countries, particularly in the areas of trade, money and finance, have further aggravated the problems, which are deep-rooted in the prevailing international economic system already characterized by unjust and unequal relations.
Developing countries are endeavouring, within the limits of their resources, to revive their economies and to ensure a decent life for their peoples. But to no avail. Some of the reform measures required of developing countries have, in fact, become potential causes of political and social instability. Furthermore, the determined efforts made by these countries have invariably been frustrated by such external factors as the decline in commodity prices and export revenue, unfavourable terms of trade, widespread protectionism, accumulation of external debt and decline in net resource flows, the combined impact of which has seriously impeded their overall development process.
In the case of African countries, most of which belong to the group of least developed countries, these externally Induced obstacles to development have further compounded the difficulties they have encountered as a result of widespread drought, desertification and other natural calamities.
It is to be recalled. In this connection, that it was in response to the economic plight of African countries that the thirteenth special session of the General Assembly devoted to the critical economic situation in Africa was convened more than two years ago. The result of that session was United Nations Programme of Action for African Economic Recovery and Development 1986-1990. 
While the Programme of Action is intended to help improve the performance of African economies, the full implementation of the reform measures it requires has been rendered difficult owing to various factors. Significant among these is the unfavourable international climate characterized, among other things, by accelerated deterioration of the terms of trade ρ the low level of resource flows, mounting debt-servicing, and the inadequacy of external support for our efforts. The recent raid-term review conference has clearly shown the constraints faced by Africa in the reform process. We are therefore hopeful that the international community will be more forthcoming in supplementing the efforts of African countries towards the desired objective of improved productivity and rapid economic recovery.
As Ethiopia is a country already confronted with immense problems caused by natural calamities, it should come as no surprise that the negative impact of the external economic environment on its efforts towards economic recovery has been enormous. Although the amount and distribution of precipitation during the main rainy season this year appear satisfactory, the adverse effects of the series of droughts my country has experienced for almost a decade and a half can hardly be tackled with our own resources within a short period of time. However, Ethiopia will continue to exert every effort to make effective use of available resources with a view to overcoming its economic difficulties and accelerating its development.
In this connection, it is indeed regrettable that some continue to display a glaring lack of judgement as regards my country in their assessment of the problems in our sub-region. Rather, they see fit to subject Ethiopia to their habitual criticism, which is as biased as it is unwarranted, and in sharp contrast to the prevailing reality in the country.
Fairness and objectivity would have demanded that they should, at the very least, recognize the maximum efforts Ethiopia is exerting to offset the consequences of the drought, the attainment of food self-sufficiency and accelerated development while at the same time coping with the problem created by the huge influx of refugees into the country. In the circumstances, it would have been most appropriate to sensitise the international community to this reality with a view to supporting Ethiopia's efforts to meet effectively the manifold challenges it is facing.
When I had the opportunity to address this Assembly last year, I expressed, inter alia, Ethiopia's readiness to forge and strengthen relations with all countries, particularly those which are in our region and with which we have had difficult relations". (A/42/PV. 22, p. 19-20)
In that statement, I expressed Ethiopia's commitment to peace and its determination to do as much as possible to help relax the tension in our region. We have always been willing to muster the necessary political will to take two steps forward towards the normalization of relations with all peace-loving countries for every one step they may take towards the same goal.
Today, it gives me immense satisfaction to refer to the highly significant step that has been taken by my country and Somalia towards improving our relations. An agreement on normalization of relations between the bio countries was signed on 3 April 1988. In accordance with this agreement not only have we restored diplomatic relations and exchanged prisoners of war but we have also embarked at a rapid pace on the normalization of relations, which, we are confident, will create the necessary conditions for both countries to devote their resources and energy to their economic development. This demonstrates our good will to bury the hatchet with a view to promoting regional peace. I should like to take this opportunity to reaffirm that Ethiopia will be second to none in its determination to build a bridge of friendship with all countries on the basis of equality and mutual benefit. 
In this regard, I should like to acquaint this Assembly with the fact that, consistent with its commitment to ensure durable peace in our region, Ethiopia is at present engaged in sustained and painstaking negotiations with the Sudan with a view to identifying the root causes of the problems between the two countries and to finding appropriate solutions. For its part, my Government is determined that the Joint Expert Committee which the two countries have established will soon complete its tasks and present its recommendations. Given a similar commitment on the part of our Sudanese brothers to lasting peace between the two countries, my Government remains confident that all outstanding issues could be resolved in the interest of peace and co-operation in our part of the world.
We derive satisfaction from the national, regional and international appreciation and support of our peaceful endeavours. On the other hand, we find it hard to comprehend the view of those who still fail to grasp the significance of these achievements as steps towards the restoration of peace by the countries of the region themselves, and continue to express lingering anxiety about tension in the area.
In opening ray statement I referred to the fact that the challenges of development and progress, on the one hand, and of international peace and security, on the other, could be tackled only within the context of interdependence. Thus, it becomes obvious that our well-being lies only in multilateralism. As a founding Member of this Organization, there is nothing that gives us greater joy than to see the United Nations become increasingly effective in the quest for solutions to the major challenges facing humanity.	
In recent months, the United Nations has shown how truly effective it could be in implementing and promoting the purposes and principles of the Organization as enshrined in its Charter. We are, indeed, encouraged by this positive trend. At the same time, the financial situation of the Organization continues to be a cause for concern. Putting pressure on the United Nations by withholding assessed contributions to the regular budget of the Organization constitutes a violation of a treaty obligation on the part of Member States. My delegation is hopeful that such a state of affairs will not be allowed to continue and that the growing efficacy of the United Nations will not be adversely affected by a financial crisis.
In the interest of global peace and security, and in the interest of the prosperity and well-being of the human race, let us therefore rededicate ourselves to strengthening the viability and effectiveness of the United Nations. As for Ethiopia, it will always remain committed to the purposes and principles of the United Nations.
